Appellant's motion for rehearing is based on the renewed contention that the trial court committed error in admitting in evidence the coat worn by deceased at the time of the killing.
The earnestness of counsel in urging such claimed error on submission of the motion for rehearing has caused us to again *Page 119 
review not only the bill of exception bringing the question before us, but the entire statement of facts as well. It occurs to us that Trigg v. State, 99 Tex.Crim. R., 269 S.W. 782, is decisive of the point under consideration. To write further regarding the matter would be but repetitious of what was said in our original opinion.
Still entertaining the view that no error was committed under the circumstances here present, the motion for rehearing is overruled.